DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 04/25/2019. Claims 1 through 9 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statement submitted on 04/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3 is/are rejected under 35 U.S.C. 102 as being unpatentable over Nagai US 9138893 (hereinafter referred to as “Nagai”).
Regarding claim 1, Nagai teaches a robot control device that creates a control program for work of a robot with a force detector (See Nagai, col. 4, Lines 61-65, col. 2, Lines 65-67 and col 3, Lines 1-4), the device comprising: a processor (See Nagai, col 15, lines 37-40), wherein the processor is configured to: display an input screen including an operation flow creation area for creating an operation flow of work including a force control operation on a display device (See Nagai, FIG. 8B, Col 7, lines 51-58, See col. 10, lines 4-10 “FIG. 8B illustrates an exemplary contact operation adjusting screen after the "adjustment" button illustrated in FIG. 8A has been touched and the contact operation adjusting process has been performed once. As illustrated in FIG. 8B, ;
convert the created operation flow into a control program (See Nagai Col. 14, lines 37-42, “The job generator 11d generates, based on the various types of parameters included in the force condition file 12a, and the operating condition parameters 12b, the job information 12c that defines a job for causing the robot 30 to perform the operations for the operating condition adjusting process and stores the job information 12c in the storage unit 12.”)
and execute the control program to control the robot (See Nagai Col. 14, lines 37-42), and when an operation of the robot is not a predetermined operation set in advance after the control program is executed, the processor displays a screen for presenting a countermeasure for realizing the predetermined operation set in advance on the display device (See Nagai col. 22, lines 5-10, “For example, in the second embodiment, a guidance display is given, stating exemplarily that "Check the monitor and, if alarm is indicated, readjust threshold values 1 and 2 using the PP so that the insertion amount falls within the ranges of threshold values 1 and 2. If any error is indicated, cancel the process.").
Regarding claim 2, Nagai teaches the robot control device according to claim 1 and as addressed above in the rejection of claim 1, Nagai further teaches wherein the processor is configured to: display an item indicating that the operation of the robot is not the predetermined operation set in advance from an execution result of the control program; and display the screen on the display device (See Nagai col. 22, lines 5-10, “For example, in the second embodiment, a guidance display is given, stating exemplarily that "Check the monitor and, if alarm is indicated, readjust threshold values 1 and 2 using the PP so that the insertion amount falls within the ranges of threshold values 1 and 2. If any error is indicated, cancel the process.").
Regarding claim 3, Nagai teaches the robot control device according to claim 1 and as addressed above in the rejection of claim 1, Nagai further teaches wherein the countermeasure includes a parameter related to the item among a plurality of parameters specifying the force control operation (See Nagai col. 17, lines 43-47 “Additionally, the force condition adjusting screen displays the force control parameters to be adjusted under the heading of "parameter to be adjusted" displayed in its lower right area. This display allows the teacher to be informed of the current values of the force control parameters.” And See Nagai col. 22, lines 5-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai US 9138893 and Zimmermann US 20160176048 A1 (hereinafter referred to as “Zimmermann”).
	Regarding claim 4, Nagai teaches the robot control device according to claim 2 and as addressed above in the rejection of claim 2, Nagai teaches wherein the processor is configured to display … on the screen when the item is displayed (See Nagai col. 11, lines 39-45 “For example, the teacher is to input data in the input items in the operation screen in the lower left area, e.g., "threshold value 1", "threshold value 2", and the "command value". Before the teacher performs the input operation, default values included in the operating condition parameters 12b or the current values carried over from the preceding process are displayed in the input items of the operation screen.”
	Nagai does not teach a current setting value and a recommended setting value of the parameter. 
	However, Zimmermann US 20160176048 A1 teaches a current setting value and a recommended setting value of the parameter (See Zimmerman para [0029] “According to the invention, current measured actual values, which describe an actual manipulator position, are thus compared with saved or provided reference values. Advantageously, the values are compared not in terms of time, but rather in terms of the point in space. During operation and during a monitored reference travel the trajectory progress variables are established in every interpolation cycle, for example, and are used for the comparison between reference values and actual values.”)
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the display in the robot control device as taught by Nagai to include a current setting value and a recommended value as taught by Zimmermann  in the case that the user wants to observe any deviation in the values obtained.
	Regarding claim 5, Nagai in combination with Zimmermann disclose the robot control device according to claim 4 and as addressed above in the rejection of claim 4, Nagai further teaches wherein the processor is configured to display a first characteristic value calculated from the recommended setting value of the parameter on the screen (See Nagai, FIG. 8B, item 801 and See col. 10, lines 15-26, “Additionally, for example, the guidance screen also displays the contact distance as a measurement result in its lower area (see a closed curve 801 in FIG. 8B). The teacher can check the measured value with this measurement result.”). Nagai teaches the recommended setting value as the measurement result obtained in the guidance screen.
	Regarding claim 6, Nagai in combination with Zimmermann disclose the robot control device according to claim 5 and as addressed above in the rejection of claim 5, Nagai further teaches wherein when a target value is input in a target value field for inputting the target value of the force control operation (See Nagai col. 22, lines 5-10), the processor is configured to display a second characteristic value calculated from the target value and the recommended setting value of the parameter on the screen (See Nagai FIG. 10B, item 1001 col. 11, lines 65-67, col 12, lines 1-5, and See “The operation screen displays, for example, a measured value of the insertion amount (see the closed curve 1001 in FIG. 10B. To follow the instructions on the guidance screen illustrated in FIG. 10B, if the status monitor indicates "alarm", the teacher re-inputs "threshold value 1" and "threshold value 2" from the operation screen in the lower left area and touches the "adjustment" button to direct readjustment.”). Nagai teaches the target value as being the threshold value mentioned that the user inputs and the recommended setting is the measured value by the sensor.
	Regarding claim 7, Nagai in combination with Zimmermann disclose the robot control device according to claim 4 and as addressed above in the rejection of claim 4, Nagai further teaches wherein the processor is configured to display a setting value field for inputting a new setting value of the parameter on the screen (See Nagai FIG. 10B, item 1001 col. 11, lines 65-67, col 12, lines 1-5 and see col. 9, lines 39-45, “For example, the contact operation adjusting screen illustrated in FIG. 8A includes an operation screen in its lower left area. The teacher is to input data in the input items in the operation screen, e.g., the "command value". Before the teacher performs the input operation, default values included in the operating condition parameters 12b are displayed in the input items of the operation screen.”).
	Regarding claim 8, Nagai in combination with Zimmermann disclose the robot control device according to claim 7 and as addressed above in the rejection of claim 7, Nagai further teaches wherein when the operation of the robot is the predetermined operation set in advance (See Nagai col. 14, lines 49-53 “The operation instructor 11b, upon receipt of an input of a control signal that starts a predetermined operation according to an operation performed by the teacher from the programming pendant 40, reads the job information 12c from the storage unit 12 via the job generator 11d.”),
	after the control program is executed by the control execution unit using the new setting value input in the setting value field,
 the processor is configured to display a screen for presenting the execution result of the control program on the display device (See Nagai, FIG. 8B, See col. 19, lines 55-67, and col. 20, lines 1-8 “The contact operation adjusting screen after the performance of the process displays, for example, an adjustment result of the command value of, for example, the "contact distance" in its lower left area. To follow the instructions on the guidance screen illustrated in FIG. 8B and given the "alarm" status monitor, the teacher operates the programming pendant 40 to input the command value after the adjustment, so that the teacher can re-teach the robot 30 the contact operation. When the teacher then operates the "start" button of the programming pendant 40, the robot 30 starts performing the contact operation again. Thereafter, the teacher touches the "adjustment" button disposed in the lower left area of the contact operation adjusting screen to thereby perform the contact operation adjusting process. If the "normal" status monitor is illuminated as illustrated in FIG. 8B, the teacher checks the waveform monitors and the measurement result and then touches the "end" button to save the adjustment results in the PC 20. If the status monitor indicates "error", the teacher touches the "cancel" button to thereby cancel the contact operation adjusting process.”).
Regarding claim 9, Nagai in combination with Zimmermann disclose the robot control device according to claim 4 and as addressed above in the rejection of claim 4, Nagai teaches wherein the processor is configured to: display a log of a setting value of the parameter (See Nagai col. 11, lines 39-45);
and display the screen in a manner configured to select a past setting value of the parameter from the log (See Nagai, FIG. See Nagai col. 11, lines 39-45). Nagai provides past setting values from a process that was carried out before.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190232488 A1 teaches determining a robot’s action based on its collected experience data.
US 20160089789 A1 teaches a control device including a robot control unit with a force detection unit and a position detection unit that detects a current position of the machining tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        





/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664